                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ADMASSU REGASSA,                                    No. 4:14-CV-01122

                     Plaintiff,                         (Judge Brann)

          v.

    C. BRININGER, et al.,

                     Defendants.

                                   MEMORANDUM OPINION

                                      AUGUST 14, 2019

I.       BACKGROUND

         Admassu Regassa, a federal inmate previously confined at United States

Penitentiary Lewisburg, filed this civil rights complaint—which he later amended—

alleging that numerous defendants violated his Constitutional rights.1 As relevant

here, Regassa asserts that Defendants used excessive force when they assaulted him

on July 8, 2013 (“Alleged Assault”), and employed overly-tight restraints from July

8, 2013, until July 10, 2013 (“July Restraint”).2 Regassa asserts Bivens3 claims for

violations of his Eighth Amendment rights, and Federal Torts Claim Act4 (“FTCA”)




1
      Docs. 1, 45.
2
      Doc. 45 at 5-16.
3
      Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
4
      28 U.S.C. §§ 2671-80
claims for assault related to the Alleged Assault, and assault and negligence related

to the July Restraint.5

       Over the course of several years, this Court issued a series of rulings that

narrowed the relevant issues and dismissed several defendants from the action.

Because much of that history is not directly relevant to the pending motions and the

parties are familiar with the procedural history of this case, the Court will not recite

any non-relevant procedural history here.

       In December 2016, this Court granted in part and denied in part Defendants’

motion for summary judgment on Regassa’s Bivens claims (“December 2016

Order”).6 The Court determined that Regassa failed to exhaust his administrative

remedies—as required by the Prison Litigation Reform Act7 (“PLRA”)—with

respect to his July Restraint claims, as he did not file a timely administrative

grievance and no circumstances would excuse his failure to so do.8 Specifically, the

Court concluded that the evidence demonstrated that Regassa never requested a

grievance form despite having several opportunities to request such forms, and the

uncontroverted evidence demonstrated that no medical issues would have hindered

Regassa’s ability to file a grievance.9 The Court determined, however, that the


5
    Doc. 45 at 14-15, 17-18, 20.
6
    Docs. 111, 112.
7
    42 U.S.C. § 1997e.
8
    Doc. 111 at 11-14.
9
    Id. at 12-15.
                                           2
failure to exhaust administrative remedies as to the Alleged Assault claims should

be excused because Regassa fully pursued the issue as a defense to a misconduct

charge issued as a result of that incident.10 The Court thus permitted Bivens and

FTCA claims related to the Alleged Assault to proceed against Defendants

Brininger, Kanzel, Bubendorf, Wise, Kline, and Kulp, as well as FTCA claims

related to the July Restraint.11

        Defendants thereafter moved for summary judgment on the merits of

Regassa’s remaining claims, which the Court granted in part and denied in part in

November 2018 (“November 2018 Order”).12 The Court determined that Bubendorf

and Wise could not be held liable because there was no evidence that either

individual was involved in the Alleged Assault.13         The Court further granted

summary judgment in favor of Defendants as to the FTCA July Restraint claims after

concluding that the evidence unambiguously demonstrated that correctional officers

did not act with negligence and did not assault Regassa during the use of restraints.14

        In April 2018 Regassa filed a motion to reconsider the December 2016 Order,

asserting that his failure to exhaust administrative remedies should be excused.15



10
     Id. at 15-16.
11
     Doc. 112.
12
     Docs. 179, 200, 201.
13
     Doc. 200 at 6-10.
14
     Id. at 10-16.
15
     Docs. 192, 193.
                                          3
Magistrate Judge Martin C. Carlson issued a Report and Recommendation16

recommending that this Court grant the motion in part and permit the parties an

opportunity to submit additional briefs or evidence—in accordance with Paladino v.

Newsome, 885 F.3d 203, 211 (3rd Cir. 2018)—related to the exhaustion of

administrative remedies. The Court adopted the recommendation and provided the

parties with an opportunity to submit supplemental briefs and materials; both parties

submitted timely supplements.17 Thereafter, Defendants filed a motion to reconsider

the December 2016 Order, contending that the Court erred in excusing Regassa’s

failure to exhaust his administrative remedies relative to the Alleged Assault.18

         Finally, Regassa has filed a motion to reconsider the November 2018 Order.19

Regassa contends that there is a genuine issue of material fact as to whether

Bubendorf and Wise were present and participated in the Alleged Assault.20 Regassa

also asserts that his FTCA claims for assault and negligence related to the July

Restraint should be reinstated because Defendants faked the video footage and

medical records that this Court relied upon in granting summary judgment.21 These

matters are now ripe for consideration.



16
     Doc. 218.
17
     Docs. 221, 225, 227.
18
     Docs. 223, 224.
19
     Docs. 202, 203.
20
     Doc. 203 at 6-7.
21
     Id. at 7-9.
                                           4
II.      DISCUSSION

          To properly support a motion for reconsideration, a party must demonstrate

“at least one of the following: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted the

motion; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.”22 As to the third ground, in reviewing for clear error, reconsideration is

warranted only if the “[C]ourt is left with the definite and firm conviction that a

mistake has been committed.”23 “Thus, [to warrant reconsideration, the parties]

must show more than mere disagreement with the earlier ruling; [they] must show

that the . . . Court committed a direct, obvious, or observable error, and one that is

of at least some importance to the larger proceedings.”24

          As to the Court’s reexamination of whether Regassa exhausted his

administrative remedies, “[s]ummary judgment is appropriate when, drawing all

reasonable inferences in favor of the nonmoving party, the movant shows that there

is no genuine dispute as to any material fact, and thus the movant is entitled to

judgment as a matter of law.”25 “A dispute is genuine if a reasonable trier-of-fact


22
      In re Vehicle Carrier Servs. Antitrust Litig., 846 F.3d 71, 87 (3d Cir. 2017) (ellipsis and internal
      quotation marks omitted).
23
      Prusky v. ReliaStar Life Ins. Co., 532 F.3d 252, 258 (3d Cir. 2008) (internal quotation marks
      omitted).
24
      In re Energy Future Holdings Corp., 904 F.3d 298, 312 (3d Cir. 2018) (brackets, quotation
      marks, and citation omitted).
25
      Minarsky v. Susquehanna Cty., 895 F.3d 303, 309 (3d Cir. 2018) (internal quotation marks
      omitted).
                                                     5
could find in favor of the non-movant, and material if it could affect the outcome of

the case.”26 In considering a motion for summary judgment, “the court need consider

only the cited materials, but it may consider other materials in the record.”27

        A.       Defendants’ Motion for Reconsideration

        Defendants assert that the Court should reconsider the December 2016 Order,

as it clearly erred in concluding that Regassa’s failure to exhaust his administrative

remedies should be excused with regard to the Alleged Assault claims.28 Defendants

contend that the Court’s conclusion is contrary to the United States Supreme Court’s

decision in Ross v. Blake, 136 S. Ct. 1850 (2016), wherein the Supreme Court held

that pursuing action outside of the established grievance process is insufficient to

excuse the failure to exhaust administrative remedies.29 In response, Regassa argues

that the motion is untimely and, in any event, his failure to timely exhaust

administrative remedies should be excused because Defendants denied him access

to the proper grievance forms and he was too sick and weak to file grievances.30

        As to Regassa’s assertion that Defendants’ motion for reconsideration is

untimely, Local Rule 7.10 requires that, other than a motion to alter or amend the



26
     Bradley v. W. Chester Univ. of Pa. State Sys. of Higher Educ., 880 F.3d 643, 650 (3d Cir.)
     (internal quotation marks omitted), cert. denied, 139 S. Ct. 167 (2018).
27
     Fed. R. Civ. P. 56(c)(3)
28
     Doc. 224 at 4-5.
29
     Doc. 224 at 6-11.
30
     Doc. 226.
                                               6
judgment under Fed. R. Civ. P. 59(e),31 “[a]ny motion for reconsideration or

reargument must be . . . filed within fourteen (14) days after the entry of the order

concerned.” Defendants filed their motion for reconsideration in March 2019, more

than two years after the December 2016 Order was entered on the docket. Thus,

under the Court’s Local Rules, Defendants’ motion is untimely.

        Nevertheless, application of the Local Rules rests within the sound discretion

of this Court,32 and there are numerous examples of jurists within this District

forgiving noncompliance with Local Rule 7.10.33 Thus, a district court may, in the

exercise of its inherent discretion, “depart from the strictures of its own local

procedural rules where (1) it has a sound rationale for doing so, and (2) so doing

does not unfairly prejudice a party who has relied on the local rules to his

detriment.”34 With this framework in mind, the Court finds it appropriate to excuse

Defendants’ noncompliance with the Local Rules.



31
     Because the Order of which Defendants seek reconsideration did not enter final judgment
     against any party, their motion does not implicate Rule 59(e). See Fed. R. Civ. P. 54(b) (order
     “that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the
     parties does not end the action as to any of the claims or parties” and is not a final judgment).
32
     See Weitzner v. Sanofi Pasteur Inc., 909 F.3d 604, 613 (3d Cir. 2018) (noting that district
     courts are afforded discretion in the interpretation and application of their local rules because
     “the District Court is in the best position to determine the extent of a party’s noncompliance
     with [its] Local Rule . . . as well as the appropriate sanction for such noncompliance”). See
     also Local Rule 1.3 (permitting courts to “suspend these rules in individual cases by written
     order”).
33
     See, e.g., Jones v. Tritt, No. 1:16-CV-1537, 2019 WL 719636, at *2 (M.D. Pa. Feb. 20, 2019);
     Arlington Indus., Inc. v. Bridgeport Fittings, Inc., No. 3:06-CV-1105, 2011 WL 4916397, at
     *3 (M.D. Pa. Oct. 17, 2011).
34
     United States v. Eleven Vehicles, 200 F.3d 203, 215 (3d Cir. 2000).
                                                  7
        As to the first consideration, there is a compelling rationale for departing from

Local Rule 7.10. Motions for reconsideration exist for the purpose of permitting

courts to recognize that an incorrect decision was reached and correct that decision

without the necessity of an appeal. As the United States Court of Appeals for the

Fifth Circuit has recognized, “[t]he primary purpose of a motion for reconsideration

is judicial economy,” as “plenary consideration of a question of law on appeal

ordinarily consumes more time than disposition of a petition for rehearing.”35

Similarly, the United States Court of Appeals for the Third Circuit has held that “it

[i]s not consistent with the wise exercise of discretion for the District Court to”

decline to consider a motion for reconsideration where the “defense [raised] in [a]

motion for reconsideration [i]s . . . fundamental” to the case.36

        Defendants’       motion     for   reconsideration       implicates     both    important

considerations. As discussed below, the Court agrees that the basis of its decision

to excuse Regassa’s failure to exhaust his administrative remedies was erroneous.

In view of the strong possibility that the decision would be reversed on appeal,

judicial resources would be conserved by addressing the merits of Defendants’

motion for reconsideration. Moreover, given that Defendants raise an issue that is




35
     Simmons v. Reliance Standard Life Ins. Co. of Tex., 310 F.3d 865, 869 (5th Cir. 2002) (brackets
     and internal quotation marks omitted).
36
     Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 678 (3d Cir. 1999).
                                                 8
fundamental to these proceedings, it is critical that the Court consider the merits of

their argument.37

        Second, addressing the merits of Defendants’ motion for reconsideration

would not unfairly prejudice Regassa. Regassa recently moved for reconsideration

of the December 2016 Order, indicating in his belief that at least part of that Order

should be revisited.38 Moreover, although Regassa’s motion relied on newly-

discovered evidence, he did not begin to seek that that information until four months

after the December 2016 Order was issued,39 indicating a distinct lack of urgency in

complying with the 14-day filing deadline, and undermining any contention that

Regassa relied on the Local Rules to his own detriment. Given this belated effort

from Regassa, it is difficult to conceive of prejudice resulting from Defendants’

untimely motion for reconsideration.

        More importantly, in Regassa’s motion for reconsideration and brief in

opposition to Defendants’ motion for reconsideration, he fully briefed and argued

legitimate grounds to excuse his failure to exhaust administrative remedies, which

mitigates—if not fully extinguishes—any prejudice arising from consideration of



37
     See Rinaldi v. United States, 904 F.3d 257, 264-65 (3d Cir. 2018) (exhaustion of administrative
     remedies is a “threshold issue that courts must address to determine whether litigation is being
     conducted in the right forum at the right time”).
38
     Additionally, in his brief in opposition to the motion for reconsideration, Regassa relies on
     grounds that this Court explicitly rejected in the December 2016 Order (see Doc. 226), which
     implicitly invites reconsideration of that Order.
39
     Doc. 192 at 2.
                                                  9
Defendants’ motion.40 In short, Regassa has pointed to no prejudice resulting from

Defendants’ belated motion, and the Court can discern none from the record. The

Court will therefore consider the merits of Defendants’ motion for reconsideration.

           Turning to the merits, the December 2016 Order noted that it was “undisputed

that Regassa did not timely file a grievance” related to his Bivens claims.41

Nevertheless, it was “equally undisputed that Regassa’s pending claim of excessive

was . . . asserted during his disciplinary hearing and thereafter included in his

administrative misconduct appeal.”42 Because “it was reasonable for [Regassa] to

believe that his claim should be raised” in the disciplinary hearing, the Court excused

Regassa’s failure to exhaust his administrative remedies.43

           The Court agrees with Defendants that this approach is foreclosed by the

Supreme Court’s decision in Ross. There, the plaintiff was assaulted by two

correctional officers and thereafter reported the assault to a senior officer, who

“referred the incident to the Maryland prison system’s Internal Investigative Unit

(IIU).”44 “After conducting a year-long inquiry into the beating, the IIU issued a

final report condemning” the actions of one of the officers.45 The plaintiff brought



40
     See Docs. 193, 222, 227.
41
     Doc. 111 at 11.
42
     Id. at 15.
43
     Id. at 16.
44
     136 S. Ct. at 1855.
45
     Id.
                                            10
suit and acknowledged that he did not pursue remedies through the established

grievance process, but instead relied solely on the IIU process to exhaust his

administrative remedies.46 The United States Court of Appeals for the Fourth Circuit

determined that the plaintiff’s failure to exhaust his administrative remedies should

be excused because he “reasonably—even though mistakenly—believed that he had

sufficiently exhausted his remedies” through the IIU process.47

           The Supreme Court vacated the Fourth Circuit’s decision, concluding that “a

court may not excuse a failure to exhaust [administrative remedies], even to take

[special] circumstances into account.”48               The Supreme Court emphasized that

“mandatory exhaustion statutes like the PLRA establish mandatory exhaustion

regimes, foreclosing judicial discretion”49 and therefore held that courts may only

excuse the failure to exhaust administrative remedies if such remedies were

unavailable, and not because a litigant mistakenly pursued his grievance in the

wrong forum.50

           Similar to the plaintiff in Ross, here Regassa failed to pursue remedies through

the established grievance process, but instead mistakenly asserted his assault claim

in an alternate proceeding—his disciplinary hearing. The Court believed that


46
     Id.
47
     Id. at 1856 (internal quotation marks omitted).
48
     Id.
49
     Id. at 1857.
50
     Id. at 1858-59.
                                                 11
Regassa’s mistake was a reasonable one, and found that special circumstances

militated in favor of excusing his failure to exhaust administrative remedies.51

However, that conclusion is contrary to the holding in Ross, and must therefore be

vacated and reconsidered.

        B.      Exhaustion of Administrative Remedies


        The Court will vacate the December 2016 Order in its entirety with regard to

the issue of exhaustion, but this does not end the Court’s inquiry. While Regassa

acknowledges that he did not exhaust his administrative remedies, he contends that

his failure to exhaust should be excused because such remedies were not actually

available.52 Regassa relies on two primary arguments to support his contention that

remedies were not available: (1) he was too sick and weak to exhaust administrative

remedies; and (2) he requested grievance forms several times but was denied those

forms by correctional officers.53

        The PLRA requires that federal prisoners exhaust all available administrative

remedies prior to filing suit in federal court.54            “Proper exhaustion demands




51
     Doc. 111 at 16.
52
     Docs. 193, 222, 227.
53
     Doc. 193 at 12; Doc. 222 at 13-15; Doc. 227 at 12-19.
54
     Rinaldi, 904 F.3d at 264-65.
                                               12
compliance with an agency’s deadlines and other critical procedural rules . . .”55 To

exhaust administrative remedies in federal prison:

        As a general matter, inmates must (1) attempt an informal resolution
        with staff at the institution; (2) file a formal complaint with the
        institution; (3) file an appeal to the appropriate Regional Director if the
        inmate is not satisfied with the institution’s response to the formal
        complaint; and (4) file another appeal to the General Counsel if the
        inmate is not satisfied with the Regional Director’s response to the
        appeal.56

        Despite containing a strict exhaustion requirement, “[t]he PLRA requires only

‘proper exhaustion,’ meaning exhaustion of those administrative remedies that are

‘available.’”57 Thus,

        the Supreme Court [has] identified “three kinds of circumstances in
        which an administrative remedy, although officially on the books,” is
        not “available” because it is “not capable of use to obtain relief”: (1)
        when “it operates as a simple dead end—with officers unable or
        consistently unwilling to provide any relief to aggrieved inmates”; (2)
        when it is “so opaque that it becomes, practically speaking, incapable
        of use,” such as when no ordinary prisoner can discern or navigate it;
        or (3) when “prison administrators thwart inmates from taking
        advantage of a grievance process through machination,
        misrepresentation, or intimidation.”58




55
     Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).
56
     Rinaldi, 904 F.3d at 264-65 (internal citations omitted).
57
     Id. at 266 (quoting Woodford, 548 U.S. at 93).
58
     Id. at 266-67 (quoting Ross, 136 S. Ct. at 1859-60).
                                                 13
“The burden to plead and prove failure to exhaust as an affirmative defense rests on

the defendant.”59 “But once the defendant has established that the inmate failed to

resort to administrative remedies, the onus falls on the inmate to show that such

remedies were unavailable to him.”60

           It is undisputed that Regassa failed to exhaust his administrative remedies,

and the burden therefore falls on him to demonstrate that such remedies were

unavailable. The Court finds that Regassa cannot sustain his burden.

           As to Regassa’s contention that he was medically incapable of completing a

grievance form, Defendants submitted a declaration from A. Edinger—a physician

employed by the Bureau of Prisons—who states that he reviewed Regassa’s medical

records and Regassa’s “medical condition was not such that would have precluded

him from being able to complete administrative remedy forms.”61 Defendants have

also submitted Regassa’s medical records, none of which demonstrate any serious

physical ailments or pain that would have prevented him from completing a

grievance.62 To the contrary, Regassa’s medical records demonstrate a full range of

motion and note that—at its zenith—Regassa’s pain was described as a 4 out of 10,

but that Regassa frequently reported no pain at all.63 Although Regassa claims that


59
     Id. at 268.
60
     Id.
61
     Doc. 60-2 at 110.
62
     See id. at 111-56.
63
     Id. at 112-13, 122, 125, 129, 131, 134, 136, 139, 142, 146, 149, 152, 154-55.
                                                14
his medical records were “repeatedly and deliberately falsified,”64 he provides no

evidence other than his own bald and speculative assertion, ipse dixit, to support his

accusation. That assertion is insufficient to undermine the veracity of Defendants’

evidence.65

         Further undercutting Regassa’s claim that he was physically incapable of

utilizing his administrative remedies is the fact that he was able to exhaust his appeal

of a disciplinary result well prior to the date that he submitted an administrative

grievance. The record reflects that on September 6, 2013, Regassa appealed a

disciplinary decision rendered against him66 and was thus physically capable of

completing a grievance form by—at the latest—early September 2013.

Nevertheless, Regassa did not file a grievance related to his Bivens claims until

October 15, 2013, over one month later.67 Even if this Court were to conclude that

Regassa’s initial failure to file a grievance should be excused due to medical

incapacity, using September 6, 2013 as a guidepost for when Regassa was able to

draft a grievance, his October 15, 2013 grievance would still be untimely by nineteen




64
     Doc. 227 at 17.
65
     See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010) (“Unsupported
     assertions, conclusory allegations, or mere suspicions are insufficient to overcome a motion
     for summary judgment”).
66
     Doc. 60-2 at 21, 38.
67
     Id. at 22.
                                               15
days,68 and Regassa’s failure to exhaust his administrative remedies therefore may

not be excused on the basis of medical incapacity.

        Regassa next asserts that, from August 11, 2013, until October 1, 2013, he

requested grievance forms but was denied those forms by prison officials.69 This

contention is insufficient to excuse Regassa’s failure to exhaust for two reasons.70

First, although Regassa asserts that he began requesting administrative grievance

forms on August 11, 2013,71 the incidents of which he sought to complain ended by

July 10, 2013, and thus any grievance was due on or before July 30, 2013. Because

Regassa’s grievance would have been untimely even if Defendants provided him

with grievance forms on August 11, 2013, the prison officials’ purported denial of

said forms would not have been the cause for Regassa’s failure to exhaust

administrative remedies, and thus cannot excuse such failure.

        Second, while Regassa contends that he was unable to request grievance

forms—and when he could make such a request those forms were denied—

Defendants have submitted evidence demonstrating that Regassa had numerous

opportunities to request grievance forms but failed to so do and was never denied



68
     See Doc. 60 at 16; 28 C.F.R. § 542.14 (noting that grievance must be filed within 20 days of
     the date of incident of which prisoner complains).
69
     Doc. 222 at 14-15; Doc. 227 at 15-18.
70
     The Court recognizes that, as a general matter, a prisoner’s failure to exhaust administrative
     remedies is “excused if there were a failure to provide grievance forms.” Mitchell v. Horn,
     318 F.3d 523, 529 (3d Cir. 2003).
71
     Doc. 226 at 12.
                                                16
grievance forms. J. Diltz, Regassa’s counselor from July 8, 2013 until December 9,

2013, provided a declaration—supported by accompanying institutional records—

stating that Regassa had access to his counselor and other prison officials several

times each week, but that he did not request an administrative grievance form

between May and December 2013.72 Similarly, R. Bingaman and S. Stover attest

that Regassa never requested a grievance form during that time period and would

have been given a grievance form if he had requested one.73

        Although Regassa contends that these declarations are perjurious and

unworthy of credence because he actually filed an informal grievance on September

5, 2013,74 there is no support for this assertion. Rather, the record shows that

Regassa filed an appeal of his disciplinary hearing result on September 6, 2013.75

This does not show that Regassa requested or filed an administrative grievance. This

distinction is critical; none of the declarants assert that Regassa did not request any

forms, they simply assert that Regassa never requested administrative grievance

forms. Moreover, Regassa’s assertions are facially inconsistent. On the one hand,

he asserts that he was denied grievance forms from August until December 201376




72
     Doc. 60-2 at 72-73; see id. at 75-83.
73
     Id. at 84-85, 96-97.
74
     Doc. 193 at 12; Doc. 227 at 15-16.
75
     Doc. 60-2 at 21.
76
     Doc. 227 at 12.
                                             17
and, on the other hand, asserts that he managed to complete and submit a grievance

form in September 2013.77 These assertions cannot both be accurate.

        For those reasons, it is apparent that Regassa’s failure to exhaust his

administrative remedies may not be excused. Consequently, the Court will reaffirm

its conclusion that Regassa failed to exhaust his administrative remedies as to the

July Restraint. Upon reconsideration of its earlier conclusion, the Court further

concludes that Regassa failed to exhaust his administrative remedies as to the

Alleged Assault, and such failure may not be excused.

        C.      Regassa’s Motion for Reconsideration

        Finally, Regassa has moved for reconsideration of the Court’s November

2018 Order in which this Court held that Bubendorf and Wise cannot be held liable

for the Alleged Assault because no evidence demonstrated their personal

involvement in the alleged constitutional violations, and dismissed the FTCA claims

related to the July Restraint.78

        Given the Court’s conclusion that all Bivens claims must be dismissed due to

Regassa’s failure to exhaust his administrative remedies, the legal and factual bases

for the November 2018 Order are no longer relevant, as the Bivens claims analyzed

therein will be dismissed from this case. Regassa’s request for reconsideration of

that portion of the November 2018 Order is therefore moot and will be denied in part


77
     Doc. 193 at 12; Doc. 227 at 15-16.
78
     Docs. 200, 201, 202.
                                          18
as such. Moreover, Defendants’ brief in opposition79 to Regassa’s motion accurately

details the reasons why Regassa’s motion should be denied and, for the reasons set

forth in that brief,80 the Court will deny Regassa’s motion to reconsider the

November 2018 Order as it pertains to the FTCA July Restraint claims.

III.    CONCLUSION

        For the foregoing reasons, the Court will grant Defendants’ motion for

reconsideration, deny Regassa’s motion for reconsideration, and grant judgment in

favor of Defendants with respect to all Bivens claims due to Regassa’s failure to

exhaust his administrative remedies.

        An appropriate Order follows.



                                                    BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




79
     Doc. 204.
80
     Notably, while Regassa argues that Defendants faked the video and medical evidence upon
     which the Court relied in granting summary judgment, Regassa offers nothing other than his
     own speculative assertions to support his claim.
                                              19
